UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6734


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STEVEN NADROSKI,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.      Raymond A. Jackson,
District Judge. (4:06-cr-00027-RAJ-JEB-2; 4:07-cv-00115-RAJ)


Submitted:    October 14, 2008              Decided:   October 17, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Nadroski, Appellant Pro Se. Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven Nadroski seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                              The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                28 U.S.C. § 2253(c)(1) (2000).

A    certificate    of    appealability          will       not     issue      absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)      (2000).         A    prisoner         satisfies       this

standard   by    demonstrating       that      reasonable         jurists      would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling     by    the      district        court        is     likewise         debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84   (4th    Cir.    2001).      We    have    independently          reviewed       the

record and conclude that Nadroski has not made the requisite

showing.        Accordingly,       we     deny     Nadroski’s           motion     for     a

certificate of appealability and dismiss the appeal.                           We further

deny Nadroski’s motion for appointment of counsel.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately         presented        in    the    materials

before   the    court    and   argument        would    not       aid   the    decisional

process.

                                                                                DISMISSED



                                           2